Case: 20-60127     Document: 00516024268         Page: 1     Date Filed: 09/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 22, 2021
                                  No. 20-60127                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Adolfo Garcia-Flores,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A200 226 583


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Adolfo Garcia-Flores, a native and citizen of Mexico, petitions for
   review of the Board of Immigration Appeals’ (BIA) dismissing his appeal of
   the Immigration Judge’s (IJ) denying his applications for: cancellation of
   removal; and post-conclusion voluntary departure. He contends the BIA


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60127       Document: 00516024268           Page: 2   Date Filed: 09/22/2021




                                      No. 20-60127


   violated his due-process rights concerning discretionary relief from removal
   and erred by affirming the IJ’s: denial of cancellation of removal; denial of
   voluntary departure; and conclusion that Garcia was ineligible for
   cancellation of removal because he failed to establish the requisite level of
   hardship.
            Our court generally lacks jurisdiction to review the BIA’s denial of
   discretionary relief, including cancellation of removal and voluntary
   departure. See 8 U.S.C. § 1252(a)(2)(B)(i); Sung v. Keisler, 505 F.3d 372, 377
   (5th Cir. 2007) (cancellation of removal); Sattani v. Holder, 749 F.3d 368,
   372–73 (5th Cir. 2014) (voluntary departure).          This jurisdictional bar,
   however, does not apply to review of the BIA’s non-discretionary decision an
   applicant is ineligible for discretionary relief. Trejo v. Garland, 3 F.4th 760,
   767–68, 773 (5th Cir. 2021) (“[T]he decision that is shielded from judicial
   review by § 1252(a)(2)(B)(i)” is “whether to actually grant cancellation to a
   qualifying alien”. (citations omitted)).       The BIA’s factual findings are
   reviewed for substantial evidence; its legal conclusions, de novo. Lopez-Gomez
   v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). Due-process challenges are
   also reviewed de novo. De Zavala v. Ashcroft, 385 F.3d 879, 883 (5th Cir.
   2004).
            Accordingly, our court lacks jurisdiction to review Garcia’s
   cancellation-of-removal      and     voluntary-departure     challenges.    His
   cancellation-of-removal challenge falls squarely within § 1252(a)(2)(B)(i)’s
   ambit. Similarly, although § 1252(a)(2)(D) allows “review of constitutional
   claims or questions of law raised upon a petition for review”, Garcia’s
   voluntary-departure challenge does not raise a constitutional or legal
   question. He, instead, contests the IJ’s factual conclusions and exercise of
   discretion.    See Sattani, 749 F.3d at 373 (explaining factual dispute
   insufficient to establish jurisdiction).




                                              2
Case: 20-60127      Document: 00516024268            Page: 3    Date Filed: 09/22/2021




                                      No. 20-60127


          On the other hand, our court has jurisdiction to consider Garcia’s
   challenge to the BIA’s decision he is ineligible for cancellation of removal.
   To be eligible for this discretionary relief, applicant must establish, inter alia,
   his removal would cause a qualifying relative to suffer an “exceptional and
   extremely unusual hardship”. 8 U.S.C. § 1229b(b)(1)(d). In Matter of
   Andazola-Rivas, 23 I. & N. Dec. 319, 324 (B.I.A. 2002), the BIA explained
   that, although an applicant’s status as an unmarried mother with asthma
   would put her at a disadvantage in Mexico, this “common” fact pattern did
   not satisfy the exceptional-and-extremely-unusual-hardship standard, noting
   “almost every case will present some particular hardship”.               Like the
   applicant in Matter of Andazola-Rivas, Garcia’s wife’s hardships do not
   constitute extreme hardship warranting cancellation.
          As for Garcia’s due-process claim, an order of removal will be found
   wanting on due-process grounds if petitioner establishes his deportation
   proceedings were fundamentally unfair, constituting a denial of “the
   opportunity to be heard or present evidence”. Toscano-Gil v. Trominski, 210
   F.3d 470, 474 (5th Cir. 2000) (noting petitioner given requisite opportunity).
   But, “discretionary relief from removal, including an application for an
   adjustment of status, is not a liberty or property right that requires due
   process protection”. Ahmed v. Gonzales, 447 F.3d 433, 440 (5th Cir. 2006)
   (citations omitted) (holding petitioner failed to raise due-process claim).
   Accordingly, the BIA’s denial of Garcia’s request for discretionary relief
   from removal “does not rise to the level of a constitutional violation”.
   Hernandez-Castillo v. Sessions, 875 F.3d 199, 206 (5th Cir. 2017) (quoting
   Altamirano-Lopez v. Gonzales, 435 F.3d 547, 550 (5th Cir. 2006)) (same).
          DISMISSED in part; DENIED in part.




                                           3